DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.This action is responsive to the communication filed on February 15, 2022. At this time, claims 1-21 are pending and addressed below.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: Claims 1, 8 and 15 recited the word “ if”, it is not clear that the statement after that word is part of the limitation.  Appropriate correction is required.  
                                                                        Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1, 2, 4, 7, 8, 11, 14, 15, 16, 18 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 7, 13 and 16 of US patent number 11288401. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 11288401 and are anticipated by the claims 1, 3, 7, 13 and 16.   

This is a provisional obviousness double patenting rejection since the conflicting claims have  in fact been patented.  

                                                   Claims Comparison Table
Application Number
17/672,316
Patent Number
11288401
1. A method for detecting a false positive outcome in classification of files, the method comprising: analyzing a file to determine whether or not the file is to be recognized as being malicious; analyzing a file to determine whether a digital signature certificate is present for the file, in response to recognizing the file as being malicious; comparing the digital certificate of the file with one or more digital certificates stored in a database of trusted files, in response to determining that the digital signature certificate is present for the file; and detecting a false positive outcome if the digital certificate of the file is found in the database of trusted files, when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash value of the file.

1. A method for reducing a number of false positives in classification of files, the method comprising: analyzing a file to determine whether or not the file is to be recognized as being malicious; when the file is recognized as being malicious, analyzing the file to detect a false positive outcome; when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash of the file; storing the calculated flexible hash in a database of exceptions; and determining whether or not other files different from the analyzed file are malicious, wherein the determination of whether or not the other files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash. 
2. The method of claim 1, wherein the determination of whether or not files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash value.
 
1. A method for reducing a number of false positives in classification of files, the method comprising: analyzing a file to determine whether or not the file is to be recognized as being malicious; when the file is recognized as being malicious, analyzing the file to detect a false positive outcome; when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash of the file; storing the calculated flexible hash in a database of exceptions; and determining whether or not other files different from the analyzed file are malicious, wherein the determination of whether or not the other files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash. 
4. The method of claim 1, further comprising storing the calculated flexible hash value in a database of exceptions.  
 
1. A method for reducing a number of false positives in classification of files, the method comprising: analyzing a file to determine whether or not the file is to be recognized as being malicious; when the file is recognized as being malicious, analyzing the file to detect a false positive outcome; when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash of the file; storing the calculated flexible hash in a database of exceptions; and determining whether or not other files different from the analyzed file are malicious, wherein the determination of whether or not the other files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash. 
7. The method of claim 1, further comprising recognizing the file excluded from being scanned as being trusted.  
4. The method of claim 1, further comprising: recognizing the file excluded from being scanned as being trusted. 
8. A system for detecting a false positive outcome in classification of files, comprising: at least one processor configured to: analyze a file to determine whether or not the file is to be recognized as being malicious; analyze a file to determine whether a digital signature certificate is present for the file, in response to recognizing the file as being malicious; compare the digital certificate of the file with one or more digital certificates stored in a database of trusted files, in response to determining that the digital signature certificate is present for the file; and detect a false positive outcome if the digital certificate of the file is found in the database of trusted files, when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash value of the file. 
 
7. A system for reducing a number of false positives in classification of files, comprising: at least one hardware processor configured to: analyze a file to determine whether or not the file is to be recognized as being malicious; when the file is recognized as being malicious, analyze the file to detect a false positive outcome; when the false positive outcome is detected, exclude the file from further determination of whether the file is malicious and calculate a flexible hash of the file; and store the calculated flexible hash in a database of exceptions; and determine whether or not other files different from the analyzed file are malicious, wherein the determination of whether or not the other files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash. 
11. The system of claim 8, wherein the processor is further configured to store the calculated flexible hash value in a database of exceptions.
 
7. A system for reducing a number of false positives in classification of files, comprising: at least one hardware processor configured to: analyze a file to determine whether or not the file is to be recognized as being malicious; when the file is recognized as being malicious, analyze the file to detect a false positive outcome; when the false positive outcome is detected, exclude the file from further determination of whether the file is malicious and calculate a flexible hash of the file; and store the calculated flexible hash in a database of exceptions; and determine whether or not other files different from the analyzed file are malicious, wherein the determination of whether or not the other files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash. 
14. The system of claim 8, wherein the processor is further configured to: recognize the file excluded from being scanned as being trusted.

16. The non-transitory computer readable medium of claim 13, wherein the instructions further include instructions for: recognizing the file excluded from being scanned as being trusted. 
15. A non-transitory computer readable medium storing thereon computer executable instructions for detecting a false positive outcome in classification of files, including instructions for: analyzing a file to determine whether or not the file is to be recognized as being malicious; analyzing a file to determine whether a digital signature certificate is present for the file, in response to recognizing the file as being malicious; comparing the digital certificate of the file with one or more digital certificates stored in a database of trusted files, in response to determining that the digital signature certificate is present for the file; and detecting a false positive outcome if the digital certificate of the file is found in the database of trusted files, when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash value of the file.
 
13. A non-transitory computer readable medium storing thereon computer executable instructions for reducing a number of false positives in classification of files, including instructions for: analyzing a file to determine whether or not the file is to be recognized as being malicious; when the file is recognized as being malicious, analyzing the file to detect a false positive outcome; when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash of the file; storing the calculated flexible hash in a database of exceptions; and determining whether or not other files different from the analyzed file are malicious, wherein the determination of whether or not the other files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash. 
16. ‘The non-transitory computer readable medium of claim 15, wherein the determination of whether or not files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash value.

13. A non-transitory computer readable medium storing thereon computer executable instructions for reducing a number of false positives in classification of files, including instructions for: analyzing a file to determine whether or not the file is to be recognized as being malicious; when the file is recognized as being malicious, analyzing the file to detect a false positive outcome; when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash of the file; storing the calculated flexible hash in a database of exceptions; and determining whether or not other files different from the analyzed file are malicious, wherein the determination of whether or not the other files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash. 
18. The non-transitory computer readable medium of claim 15, wherein the instructions further include instructions for: storing the calculated flexible hash value in a database of exceptions.

13. A non-transitory computer readable medium storing thereon computer executable instructions for reducing a number of false positives in classification of files, including instructions for: analyzing a file to determine whether or not the file is to be recognized as being malicious; when the file is recognized as being malicious, analyzing the file to detect a false positive outcome; when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash of the file; storing the calculated flexible hash in a database of exceptions; and determining whether or not other files different from the analyzed file are malicious, wherein the determination of whether or not the other files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash. 
21. The non-transitory computer readable medium of claim 15, wherein the instructions further include instructions for: recognizing the file excluded from being scanned as being trusted. 
 
16. The non-transitory computer readable medium of claim 13, wherein the instructions further include instructions for: recognizing the file excluded from being scanned as being trusted. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8- 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Each element of the claim can reasonably be interpreted as software. Absent a controlling definition in the specification, a reasonable interpretation of processor is just a software routine. This claim fails to fall into a statutory category of invention as software alone is not a machine, a manufacture, a process nor a composition matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2-5, 7, 8-12, 14, 15, 16-19 and 21 are rejected under 35 U.S.C 102 (a)(1)/102(a)(2) as being anticipated over Lai, US pat. No 8087086.      

Claims 1, 8, 15. Lai discloses a method for detecting a false positive outcome in classification of files, (See abstract; mitigating false-positives as detected by antivirus software comprising accessing an operating system file that has been identified as malware) the method comprising:  analyzing a file to determine whether or not the file is to be recognized as being malicious; (See Col  4, lines 49-51;  the method 500 is launched at step 502 when the antivirus module detects a file that is in the operating system as being malware.) analyzing a file to determine whether a digital signature certificate is present for the file, in response to recognizing the file as being malicious; (See Col 5, lines 14-20; the verification module processes the new catalog by verifying the signed data matches a message digest and a proper certificate.)
comparing the digital certificate of the file with one or more digital certificates stored in a database of trusted files, in response to determining that the digital signature certificate is present for the file; (See Col 5, lines 14-20; the verification module processes the new catalog by verifying the signed data matches a message digest and a proper certificate.) 
and detecting a false positive outcome if the digital certificate of the file is found in the database of trusted files, (See Col 5, lines 44-47 and Col 4, lines 18-20; If the query at step 710 is affirmatively answered, the method 700 proceeds to step 716 to confirm the false positive nature of the file. At step 716, a flag is set to allow use of the file. The method ends at step 718.   
the method creates a signature for the file. For example, a SHA-1 hash is created to represent the file.)
when the false positive outcome is detected, excluding the file from further determination of whether the file is malicious and calculating a flexible hash value of the file. (See Col 5, lines 44-47; if the query at step 710 is affirmatively answered, the method 700 proceeds to step 716 to confirm the false positive nature of the file. At step 716, a flag is set to allow use of the file. The method ends at step 718. For example, a SHA-1 hash is created to represent the file.) 
2. Lai discloses the method of claim 1, wherein the determination of whether or not files are malicious is performed on a predetermined number of unique files using a single record that includes at least the calculated flexible hash value. (See Lai, Col 5, lines 9-12 and col 5, lines 50-60; this identifier is compared to the signature database)
3. Lai discloses the method of claim 1, wherein the flexible hash value of the file comprises a file hash value calculated based on data stored in the file, and wherein the flexible hash value remains unchanged upon partial changing of the data stored in the file. (See Lai, Col 5, lines 9-12 and col 5, lines 50-60; this identifier is compared to the signature database)
4. Lai discloses the method of claim 1, further comprising storing the calculated flexible hash value in a database of exceptions.  (See Col 5, lines 44-47 and Col 4, lines 18-20; If the query at step 710 is affirmatively answered, the method 700 proceeds to step 716 to confirm the false positive nature of the file. At step 716, a flag is set to allow use of the file. The method ends at step 718.   
the method creates a signature for the file. For example, a SHA-1 hash is created to represent the file.)
5. Lai discloses the method of claim 4, further comprising excluding a group of files from further determination of whether the file is malicious, in response to determining that each file in the group of files has calculated flexible hash value found in the database of exceptions. (See Col 5, lines 44-47; if the query at step 710 is affirmatively answered, the method 700 proceeds to step 716 to confirm the false positive nature of the file. At step 716, a flag is set to allow use of the file. The method ends at step 718.) 
7. The method of claim 1, further comprising recognizing the file excluded from being scanned as being trusted. (See Col 5, lines 44-47; if the query at step 710 is affirmatively answered, the method 700 proceeds to step 716 to confirm the false positive nature of the file. At step 716, a flag is set to allow use of the file. The method ends at step 718.) 
9. As to claim 9, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.       
10.  As to claim 10, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.                  
11. As to claim 11, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.    
12. As to claim 12, the claim is rejected under the same rationale as claim 5. See the rejection of claim 5 above.        
14. As to claim 14, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above.         
16. As to claim 16, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.          
17. As to claim 17, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above. 
18. As to claim 18, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.  
19. As to claim 19, the claim is rejected under the same rationale as claim 5. See the rejection of claim 5 above. 
21. As to claim 21, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 13 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Lai, US pat. No 8087086 in view of Swanson, US pat. No 20200287914. 
6. Lai does not disclose the method of claim 1, wherein the file is recognized as being malicious using one of the following classifiers: a decision tree, gradient boosting, random forest and a neural network.
However, Swanson discloses wherein the file is recognized as being malicious using one of the following classifiers: a decision tree, gradient boosting, random forest and a neural network. (See Swanson, [0041])
Lai and Swanson are analogous art because they are from the same field of endeavor which is intrusion detection. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lai with the teaching of Swanson to include the intrusion models because it would have automatically detected malware due to the constantly evolving nature of different types of malware. (See Swanson, [0002])
13. As to claim 13, the claim is rejected under the same rationale as claim 6. See the rejection of claim 6 above.  
20. As to claim 20, the claim is rejected under the same rationale as claim 6. See the rejection of claim 6 above.    
                                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Polyakov, US 20110173698, title “ Mitigating false positive in malware detection “. 
Fossen, US9992165, title “Detection of undesired computer files using digital certificates”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 11/15/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438